Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 NETS Trust (Exact Name of Registrant as Specified in Its Charter) Maryland (See Below) (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 50 South LaSalle Street, Chicago, Illinois (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which (I.R.S. Employer to be so Registered: Each Class is to be so Registered: Identification No.) NETS™ FTSE All-World The NASDAQ Stock Market LLC 26-3167931 Canada Index Fund NETS™ IPC ® Index Fund The NASDAQ Stock Market LLC 26-3168093 (Mexico) NETS™ OMXS30 Index The NASDAQ Stock Market LLC 26-3168551 Fund (Sweden) NETS™ SLI Index Fund The NASDAQ Stock Market LLC 26-3168660 (Switzerland) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. [ ] Securities Act registration statement file number to which this form relates: 333-147077. Securities to be registered pursuant to Section 12(g) of the Act: NONE Item 1. Description of Registrant’s Securities to be Registered. A description of the shares of beneficial interest, $0.0001 par value, of NETS Trust (the “Trust”) to be registered hereunder is set forth in Post-Effective Amendment No. 6 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-147077; 811-22140), as filed on October 14, 2008 (“Registration Statement”), which description is incorporated herein by reference as filed with the Securities and Exchange Commission. Item 2. Exhibits 1. The Trust’s Agreement and Declaration of Trust is included as Exhibit (a)(2) to the Trust’s Registration Statement on Form N-1A, as filed on March 14, 2008, and is incorporated herein by reference. 2. The Trust’s By-Laws are included as Exhibit (b) to Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-147077; 811-22140), as filed on February 13, 2008, and incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. NETS TRUST Date: October 14, 2008 By: /s/ Peter K. Ewing Name: Peter K. Ewing Title: Vice President
